USCA4 Appeal: 22-1544      Doc: 7        Filed: 09/12/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1544


        DEAFUEH MONBO; JUAHDI MONBO,

                            Plaintiffs - Appellants,

                     v.

        ANGELA D. CAESAR, individually and in her official capacity; JACQUELINE M.
        FRANCIS, individually and in her official capacity,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Michael Stefan Nachmanoff, District Judge. (1:21-cv-01230-MSN-TCB)


        Submitted: September 8, 2022                                Decided: September 12, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Deafueh Monbo and Juahdi Monbo, Appellants Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1544         Doc: 7     Filed: 09/12/2022     Pg: 2 of 2




        PER CURIAM:

              Deafueh and Juahdi Monbo seek to appeal the district court’s order denying without

        prejudice their motions for default judgment. This court may exercise jurisdiction only

        over final orders, 28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28

        U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541,

        545-46 (1949). The order Appellants seek to appeal is neither a final order nor an

        appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for lack

        of jurisdiction. We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                     DISMISSED




                                                    2